Citation Nr: 0946324	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-06-120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral leg and 
buttock disability.

2.  Entitlement to service connection for bilateral plantar 
fasciitis as secondary to the service-connected residuals of 
low back injury with degenerative disc disease L5-S1, status 
post lumbar disc arthroplasty L5-S1.

3.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of low back injury with degenerative 
disc disease L5-S1, status post lumbar disc arthroplasty L5-
S1.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St Louis, Missouri.  In that decision the RO 
determined, inter alia, that the previous denial of service 
connection for bilateral leg and buttock disability was 
confirmed and continued.  The February 2007 rating decision 
and the January 2008 statement of the case appears to have 
reopened the claim for service connection for bilateral leg 
and buttock disability as secondary to the service-connected 
residuals of low back injury because the RO addressed the 
issue on the merits.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In October 2007 the Veteran testified before a Decision 
Review Officer (DRO) at the RO and in September 2008 before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcripts are associated with the claims 
folder and have been reviewed.




FINDINGS OF FACT

1.  A September 2005 rating decision denied service 
connection for bilateral leg and buttock disability; the 
Veteran did not appeal that determination following 
appropriate notice, and it became final.

2.  Evidence received since the September 2005 rating 
decision raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  Bilateral leg and buttock disability is not shown to be 
causally or etiologically related to the Veteran's service-
connected residuals of low back injury. 

4.  Bilateral plantar fasciitis is not shown to be causally 
or etiologically related to the Veteran's service-connected 
residuals of low back injury.

5.  The symptoms from the service-connected residuals of low 
back injury continue to support a finding of moderate 
impairment; forward flexion of the Veteran's thoracolumbar 
spine to 30 degrees or less; separately ratable neurological 
symptoms, incapacitating episodes, and/or ankylosis are not 
shown. 


CONCLUSIONS OF LAW

1.  The RO's September 2005 rating decision that denied 
service connection for bilateral leg and buttock disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received since the RO's September 2005 
rating decision is new and material, and the claim for 
service connection for bilateral leg and buttock disability 
as secondary to the service-connected residuals of low back 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Bilateral leg and buttock disability is not proximately 
due to or the result of service-connected residuals of low 
back injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009). 

4.  Bilateral plantar fasciitis is not proximately due to or 
the result of service-connected residuals of low back injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009). 

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of low back injury with degenerative disc 
disease L5-S1, status post lumbar disc arthroplasty L5-S1 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (1996), 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Initially, the Board notes that it need not reach the issue 
of whether the duties to notify and assist were met with 
respect to whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral leg and buttock disability as secondary to the 
service-connected residuals of low back injury as the 
application to reopen the claim is resolved in the Veteran's 
favor.  Further discussion of VCAA compliance is therefore 
not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the underlying claim for service connection 
for bilateral leg and buttock disability as secondary to the 
service-connected residuals of low back injury, as well as 
the claim for service connection for bilateral plantar 
fasciitis as secondary to the service-connected residuals of 
low back injury and the claim for an increased evaluation in 
excess of 20 percent for residuals of low back injury, in 
correspondence dated in January 2005, July 2006, November 
2006, January 2007 and June 2008 the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  The Veteran has received adequate notice regarding 
his increased rating claim.  

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
VA outpatient treatment records have also been secured.  The 
Veteran has been accorded VA medical examinations and he has 
proffered testimony to support his claims at local and Board 
hearings.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  New and Material Evidence

An unappealed decision by the RO becomes final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In September 2005, the RO denied service connection for 
bilateral leg and buttock disability.  The Veteran did not 
appeal that decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In July 2006, the Veteran sought to reopen a claim of service 
connection for bilateral leg and buttock disability as 
secondary to the service-connected residuals of low back 
injury.  Since the September 2005 rating decision is final, 
the claim of service connection for bilateral leg and buttock 
disability as secondary to the service-connected residuals of 
low back injury may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The RO in its September 2005 rating decision denied the 
Veteran's claim because the medical evidence of record at 
that time failed to show that the claimed conditions had been 
clinically diagnosed.  Evidence received since the September 
2005 rating decision shows the Veteran has been diagnosed 
with chronic bilateral leg disability.  Specifically, the 
Veteran underwent VA examination in January 2007 and the 
diagnoses included chronic bilateral lower extremity 
disability.  This evidence is new as it was not previously of 
record, and as such it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
bilateral leg and buttock disability as secondary to the 
service-connected residuals of low back injury and is 
therefore new and material evidence.  38 C.F.R. § 3.156 
(2009).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran is service-connected for residuals of low back 
injury with degenerative disc disease L5-S1, status post 
lumbar disc arthroplasty L5-S1 with a 20 percent disability 
evaluation.  He has a current diagnosis of chronic bilateral 
leg condition. He contends that he has bilateral legs and 
buttock disability secondary to his service-connected 
residuals of low back injury.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen  
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The service treatment records reveal that the Veteran 
sustained a vertebral fracture at T-12 in February 1993 some 
pallets fell and hit him.  A December 1993 radiographic 
report shows a fracture fragment or shell of bone across the 
left side disc at D11 to L1.  Service treatment records 
reveal that in April 1995 the Veteran complained of low back 
pain with pain radiating down to his butt cheek.  It was also 
noted that there was no radiation to his legs.  The 
assessment was low back pain and disc involvement was 
"doubtful".  Service treatment records also reveal that in 
August 1995 the Veteran complained of back pain and numbness 
with pain in both legs after operating a bulldozer for two 
hours.  When seen in January 1996, the Veteran complained of 
dull upper back pain without radiation and a neurological 
work-up at that time revealed muscle strength in the lower 
extremities at 5/5 and deep tendon reflexes were present and 
equal.  The Veteran was before the military Medical 
Evaluation Board in March 1996 with complaints of low back 
pain.  The report of the Medical Evaluation Board reveals 
that the Veteran denied radiation to the legs as well as 
numbness or weakness in the legs.  Physical examination 
revealed lying and seated straight-leg-raise testing was 
negative, motor examination was 5+/5 in both lower 
extremities, and sensation was intact to light touch in both 
lower extremities.  In the May 1996 Report of Medical 
Examination for discharge, clinical evaluation revealed 
normal lower extremities and neurologic tests.

Post-service in April 1997 the Veteran underwent a VA 
examination for the spine.  It was indicated in the 
examination report that there was no evidence of any 
neurological involvement.  At his hearing before a DRO the 
Veteran disclosed that he had an accident at work in 2004 
where he injured his back.  Hearing Transcript (Tr.), pp. 9, 
10, 11.  At his Board hearing he further explained that he 
twisted and pulled his back muscles on the job and was 
required to go to the doctor.  Tr., p. 5.  He received 
private treatment from Dr. PAS.  At the initial consultation 
with Dr. PAS in June 2004 the Veteran reported he had 
recently sustained an exacerbation of his low back problems 
in a work-related incident.  He also reported his service 
medical history regarding his low back injury and disclosed 
that over the past two years the pain had been traveling into 
his right buttock region fairly persistently.  Dr. PAS's 
impression was chronic low back pain with radiation into the 
right buttock as well as cervicothoracic discomfort, all of 
which has been exacerbated, according to the Veteran, with a 
recent work related incident.  In August 2004 and November 
2004 Dr. PAS performed right L5-S1 translaminar epidural 
steroid injections on the Veteran.  The pre-operative and 
post-operative diagnoses were lumbar radiculopathy.  In 
December 2004, Dr. PAS's impression of the Veteran's 
condition was lumbar degenerative disc disease with right 
lower extremity paresthesiae.  

A January 2005 private medical report reflects that the 
Veteran has a compression fracture at the T12 or L1 area in 
service and did have back pain at that time but no leg pain.  
Following the June 2004 accident, the Veteran had severe low 
back pain.  Treatment included two epidural steroid 
injections and following the second injection he complained 
of paresthesias in the right lower extremity.  Magnetic 
resonance imaging revealed decreased disc signal and height 
at L5-S1 and neurological testing revealed decreased 
sensation in the L5-S1 dermatomes. 

In July 2005 the Veteran had a VA examination for the spine.  
The examiner reviewed the claims folder and included a 
synopsis of the medical history related to the back that was 
very detailed.  It was indicated that it was evident that the 
Veteran had low back pain secondary to service-connected 
residuals of the back injury from service but that radiating 
leg pain was directly due to the 2004 work injury.  It was 
noted that lower extremity pathology was clearly attributed 
to the 2004 spinal injury and this was not resorting to 
supposition.  

In a September 2005 private physical therapy discharge 
summary the Veteran's diagnosis was reported as back pain 
radiating into right buttock.  The date of onset was 
indicated as June 2004.  At that time the Veteran reported 
that his pain was better in general, but after the November 
2004 injection his pain is radiating into his leg again.  

In September 2005 the Veteran had an electromyography (EMG) 
status post lumbar disc replacement surgery.  The EMG report 
revealed that he still complained of sometimes having pain in 
his left leg, which tends to come and go and is most 
persistent with prolonged standing.  The conclusion of the 
EMG study was normal bilateral lower extremity and no 
demonstrable evidence of peripheral neuropathy, lumbar 
radiculopathy or focal compression neuropathy.  

In January 2007 the Veteran had a VA examination and was 
diagnosed with chronic bilateral leg condition.  The examiner 
was asked to give an opinion based upon review of the claims 
folder, the examination and history, as to whether the 
Veteran's bilateral leg condition is caused by or the result 
of his service-connected residuals of low back injury with 
degenerative disc disease at L5 and S1.  The examiner stated 
that because the Veteran had an injury after his period of 
active duty and subsequent surgery as a result of the work-
related injury, it would be impossible to connect the two 
without resorting to mere speculation.

In considering the evidence in this case, the Board finds 
that service connection for bilateral leg and buttock 
disability as secondary to the service-connected residuals of 
low back injury is not warranted because a clear 
preponderance of the competent medical evidence reflects that 
the onset of the Veteran's bilateral lower extremity pain 
subsequent to service is due to a work-related injury in 2004 
for which treatment was received under Workers Compensation 
benefits.  The private care provider that the Veteran used as 
part of his workers compensation benefits document reports of 
lower extremity symptoms subsequent to the 2004 work-related 
injury.  VA examiner in July 2005 concluded that the 
Veteran's service-connected injury did not produce the 
Veteran's bilateral leg pain and that his leg symptoms began 
in 2004.  Thus, in the absence of evidence which links the 
current bilateral leg condition to the service-connected 
residuals of low back injury, service connection on a 
secondary basis is denied.

The Veteran, however, is not precluded from establishing 
service connection on a direct basis.  Service connection on 
a direct basis will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Here, competent evidence of record does not support a finding 
that the Veteran's current claimed bilateral leg and buttock 
disability had its onset in service.  Service treatment 
records do not show any form of chronic bilateral leg or 
buttock disorder.  Service treatment records show one 
complaint in April 1995 of pain radiating down to the 
Veteran's buttock and in that report it was noted that there 
was no radiation to his legs.  On another occasion in August 
1995 the Veteran complained of leg pain and numbness 
subsequent to operating a bulldozer.  There were no further 
reports of impairment or symptoms during service. In January 
1996, the Veteran denied radiating pain and the neurological 
work-up revealed normal findings.  The Medical Evaluation 
Board report in March 1996 reveals that the Veteran denied 
radiation to his legs and the May 1996 discharge examination 
report shows no abnormalities with the Veteran's lower 
extremities.

Post-service examination by VA in April 1997 showed no 
evidence of any neurological involvement.  VA examiner in 
July 2005 did not find that the Veteran's claimed bilateral 
leg and buttock disability was related to military service, 
but to the 2004 work-related injury.  Thus in the absence of 
evidence documenting onset of a chronic disability affecting 
the legs and buttock during active duty, service connection 
on a direct basis is denied.

The Veteran has claimed that lower extremity and buttock pain 
began in service and continued to the present time.  However, 
these contentions are not consistent to several inservice and 
post service reports in which the Veteran denied radiating 
pain.  The Board finds the contemporaneous medical reports 
given for treatment purposes more credible than statements 
made much later and following a claim for compensation.  The 
probative weight of the lay testimony is overcome by the more 
objective negative evidence cited above.  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

III.  Service Connection for Bilateral Plantar Fasciitis as 
Secondary to the 
Service-Connected Residuals of Low Back Injury

As noted above, the Veteran is service-connected for 
residuals of low back injury.  He contends that he has 
bilateral plantar fasciitis related to his service-connected 
residuals of low back injury.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310.

As an initial matter, the Board notes that the Veteran does 
not contend nor does the evidence show that his claimed 
bilateral foot disorder was incurred in or aggravated as a 
result of service.  Accordingly, service connection for 
bilateral plantar fasciitis on a direct basis is not for 
application.  

The Veteran has a current diagnosis of chronic bilateral foot 
disability.  He testified at his Board hearing that his foot 
pain relates back to a pop in his back when he stepped up 
onto a small step inside of a building; when his back popped 
he immediately had intense pain down his legs and feet.  He 
further testified that his feet had not bothered him until 
the day that his "back popped" and pain shot down into his 
feet at that time.  He stated that this was prior to 2004 and 
it was related to a nerve.  He further stated that he was 
told by the doctor "that he believed that anything related 
to my leg and feet, was related to a nerve."  Tr., pp. 3, 
12.  

During the January 2007 VA examination the Veteran reported 
that he had had no injury to the feet, but that he had pain 
in his feet approximately one month after his back surgery.  
He stated that sometime in June 2005 he noticed pain in is 
right foot.  The record confirms that the Veteran had back 
surgery in 2005 related to a work-related injury for which he 
received Worker's Compensation benefits.  

The Veteran also testified at his Board hearing that a VA 
podiatrist declared that his plantar fasciitis was a direct 
result of the alignment of the twenty-three miniature bones 
in the foot coming out of alignment due to his back and 
spinal changes.  He stated that "They explained that that 
would cause plantar fasciitis."  Tr. p. 4.  The Board notes 
that this testimony of the Veteran of what he was told by a 
podiatrist as well as the statement noted earlier about what 
he was told by a doctor is hearsay medical evidence and is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Such hearsay medical evidence has limited 
probative value.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (A Veteran's recollection of what a doctor purportedly 
said "filtered as it (is) through a layman's 
sensibilities...is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  

The Board has also considered the probative value of a VA 
outpatient note by a primary care provider dated in July 2006 
and notes the following, " injury occurred in Army and 
during battle in Africa - back which impacted the feet."  
Another VA outpatient note in October 2006 by the same 
primary care physician indicates that the Veteran was "seen 
by podiatry who concur that he has plantar fasciitis."  The 
physician noted that the Veteran was told that he was not 
eligible for the extra depth shoes ordered by podiatry "but 
as he is [service connected regarding the lumbar spine 
strain, which] is part of the etiology of this I asked 
prosth[e]tics to look [in] [to] this a bit."  The Board 
notes that these statements by VA primary care physician are 
not worded in terms of certainty regarding a connection 
between the Veteran's bilateral feet condition and his 
service-connected residuals of low back injury and it is not 
clear whether they are in the nature of medical history or 
opinion.  Furthermore, the physicians did not provide a 
detailed discussion for the conclusions reached.  This 
evidence is not assigned a great deal of probative value in 
deciding this claim.

The Veteran had a VA feet examination in January 2007.  The 
examiner noted that the claims folder was thoroughly 
reviewed.  The examiner stated that given the fact that the 
Veteran had a subsequent injury after his period of active 
duty and subsequent surgery in May 2005 as a result of a back 
injury that occurred while at work, he cannot resolve the 
issue of connecting the bilateral foot condition to the 
previous low back injury without resorting to mere 
speculation.  In the body of the opinion, the examiner noted 
that the Veteran noticed pain in both his feet approximately 
one month after the 2005 surgery.  It is clear from the tenor 
of the opinion that the foot problems, if related to the 
back, sprung up following the work related injury following 
active duty and were not due to the service-connected back 
disability.  The opinion by the VA examiner is considered to 
be of significant probative value as the examiner had full 
access to the claims folder and conducted a thorough review 
of the records and he provided a rationale for his opinion.  
There is no substantially supported medical opinion linking 
any current foot disability to his service-connected 
residuals of low back injury; therefore, the claim must be 
denied.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan, 
supra; Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In this capacity, the Board finds the Veteran is 
competent to report the observable manifestations of his 
claimed disability and his testimony to that effect is 
credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In Barr, the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R.  § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education,  training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and  described by a lay person).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
a foot disability secondary to his service-connected 
residuals of low back injury) because he does not have the 
requisite medical expertise.  See, e.g., Routen, supra at. 
183, 186 Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert , supra. 

IV.  Increased Evaluation in Excess of 20 Percent for
 Residuals of Low Back Injury

The Veteran seeks a higher overall disability evaluation for 
his service-connected residuals of low back injury.  Such 
evaluation is determined by the application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The United Stated Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003. 

The Veteran's residuals of low back injury with degenerative 
disc disease L5-S1, status post lumbar disc arthroplasty L5-
S1 is rated under the General Rating Formula for Rating 
Diseases and Injuries of the Spine (General Rating Formula),  
38 C.F.R. § 4.71a, DC 5237.  Under the General Rating 
Formula, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following  ratings will apply:  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40  percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Notes following the General Rating Formula criteria provide 
the following: First, associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  Second, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral  
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  Third, in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. § 
4.71a.

The Veteran was initially granted service connection for 
residuals of low back injury under DC 5295 (lumbosacral 
strain) with an evaluation of 10 percent effective July 6, 
1996.  The evaluation for residuals of low back injury was 
increased to 20 percent under DC 5292 (limitation of motion 
of the lumbar spine) effective March 10, 1997 because VA 
examination conducted in April 1997 revealed complaints of 
constant pain in the Veteran's low thoracic and upper lumbar 
spine areas and objective findings indicated moderate 
limitation of motion of the lumbar spine.  In June 1999 the 
Veteran's claim for an increase in excess of 20 percent was 
denied.  VA outpatient treatment reports revealed treatment 
for complaints of back pain.  A CT scan of the lumbar spine 
showed moderate generalized disk bulging at L4-L5 and at L5-
S1.  X-rays of the lumbar spine taken in September 1998 
showed an old mild L1 compression fracture.  The examiner 
noted that there was no evidence of sensory or motor loss.  
The impression was degenerative disc disease with 
radiculopathy.  In March 1999 the Veteran was treated for 
complaints of back pain after slipping and twisting his back.  
The VA physician's impression was lumbar musculoskeletal 
sprain.

In November 2004 the Veteran requested a reevaluation of his 
service connected back disability.  Private medical records 
submitted reveal that the Veteran suffered an on-the-job 
injury in June 2004 and subsequently underwent two operative 
procedures consisting of right L5 transforaminal epidural 
steroid injections and in May 2005 he underwent an L5-S1 
lumbar disk arthroplasty.  By rating decision dated September 
2005 the RO continued the 20 percent evaluation for residuals 
of low back injury with degenerative disc disease, status 
post lumbar disc arthroplasty, L5-S1 under DC 5237 
(lumbosacral strain) and assigned an evaluation of 100 
percent based on surgical or other treatment necessitating 
convalescence effective from May 19, 2005 to June 30, 2005.

In July 2006 the Veteran filed a claim for an increase in his 
disability evaluation for his service-connected residuals of 
low back injury.  A July 2006 MRI of the lumbar spine shows 
findings of metallic hardware at L5-S1 level from the 
previous surgical procedure and mild degenerative disc 
disease at other levels most prominent at T12-L1.  There was 
minimal disc bulge at L4-L5 and mild bilateral facet 
osteoarthritis was present.  The impression was limited 
evaluation of L5-S1 due to metal artifact from the surgical 
procedure, mild disc bulge at L4-L5 and no large disc 
herniation or canal stenosis.  

On January 2007 VA examination, the Veteran reported that he 
has a daily constant pain in his back of a 3/10, which the 
examiner noted was not characterized by flare-ups.  It was 
further noted that the Veteran had had no periods of 
incapacitation, but his low back was aggravated by certain 
activities or conditions and could get up to a 6/10.  He 
stated that his low back pain is aggravated by sitting for 
more than two and a half hours.  He was on no restrictions 
due to his back pain.  He stated that he is unable to get 
down on the floor level to play with his four-year old child 
and he is not able to bowl.  He can walk up to one and a half 
miles before his back pain is aggravated.  On physical 
examination of the back there was no evidence of muscle spasm 
or muscle atrophy in the lower back.  There was no spinal 
tenderness to palpation.  The lordotic curve was normal and 
there was normal reversal of lordotic curvature on forward 
flexion.  Forward flexion of the back was measured to 80 
degrees and extension to 25 degrees.  Left and right lateral 
flexion was to 30 degrees, left and right rotation was 
measured to 30 degrees.  All ranges of motion were tested 
times three and the range of motion of the back was not 
functionally limited by pain, fatigability, incoordination, 
stiffness or weakness on repetitive testing.  The diagnosis 
as chronic residuals of lumbosacral strain.

When applying findings from the 2007 VA examination to the 
rating criteria the Veteran does not meet the criteria to 
maintain a 20 percent evaluation.  An evaluation of 20 
percent under the General Rating Formula requires forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees (the Veteran had forward 
flexion of 80 degrees); or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees (the 
Veteran's combined range of motion is 225); or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (muscle spasm or guarding were not shown 
on examination).  However, the Veteran was initially awarded 
20 percent for his service connected residuals of low back 
injury in March 1997 and the rating criteria in effect at 
that time provided for a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine.  As current 
findings continue to support a finding of moderate impairment 
the currently assigned 20 percent evaluation will be 
continued.  

Accordingly, the next higher (40 percent) rating under the 
General Rating Formula is not warranted.  38 C.F.R. §§ 4.71a, 
Codes 5237.  Additional factors that could provide a basis 
for an increase have been considered.  However, it is not 
shown that the Veteran has any functional loss beyond that 
being compensated.  See DeLuca, supra.  On VA examination in 
2007 the examiner noted that the Veteran's back was not 
functionally limited by pain, fatigability, incoordination, 
stiffness or weakness on repetitive testing.  Neurological 
symptoms related to the service-connected back disability 
warranting a separate compensable rating are not shown (See 
discussion regarding claim of service connection for 
bilateral leg and buttock disability.

There is no basis for assigning a rating in excess of 20 
percent based on incapacitating episodes, as the evidence of 
record does not show that he has ever been prescribed bed 
rest by a physician.  38 C.F.R. § 4.71a, Code 5243.  
Significantly, on January 2007 VA examination, the examiner 
specifically noted that the Veteran had had no periods of 
incapacitation with respect to his low back disability.  It 
was also noted that the Veteran's service-connected low back 
disability was not characterized by flare-ups. 

On review of the entire record, the Board found no other 
potentially applicable diagnostic code that would provide for 
a higher (in excess of 20 percent) schedular evaluation for 
the Veteran's service-connected residuals of low back injury 
at any point during the appeal period.  See Hart, supra.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  During this 
appeals period, the Veteran has not been hospitalized for his 
low back disability and there is no objective evidence, or 
allegation, that schedular criteria are inadequate.  His 
symptoms and any associated restrictions of function shown 
are fully encompassed by the schedular criteria.  
Furthermore, nothing in the record suggests that the 
disability picture presented by the Veteran's residuals of 
low back injury is exceptional.  While the Veteran has 
indicated that his low back disability causes some 
interference with his daily activities and his occupation 
(such as being unable to lift up/reach for objects and play 
with his child), such occupational impairment is contemplated 
by the schedular criteria.  Consequently,  referral for 
extraschedular criteria is not warranted.  See 38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral leg and buttock 
disability; to this extent, the appeal is granted.

Service connection for bilateral leg and buttock disability 
is denied.

Service connection for bilateral plantar fasciitis as 
secondary to the service-connected residuals of low back 
injury with degenerative disc disease L5-S1, status post 
lumbar disc arthroplasty L5-S1 is denied.

An increased evaluation in excess of 20 percent for residuals 
of low back injury with degenerative disc disease L5-S1, 
status post lumbar disc arthroplasty L5-S1 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


